Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Jimenez et al. for the "TETHERING POLICY FOR CELLULAR NETWORKS" filed 11/19/2020 has been examined.  This application is a national stage entry of PCT/EP2018/074345, International Filing Date: 09/10/2018 and claims foreign priority to 18382409.3, filed 06/11/2018 in EPO.  The preliminary amendment filed 11/19/2020 has been entered and made of record.  Responsive to the restriction requirement filed on 03/17/2022, affirmation of the election has been made by applicant, and a provisional election was made without traverse to prosecute the invention of group I, claims 39-48 & 55-56.  Claims 49-54 are withdrawn from further consideration by the Examiner, 37 C.F.R.' 1.142(b), as being drawn to a non-elected invention.  Claims 39-48, 55-56 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Drawings
3.        Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
4.        Claims 39, 46, 55 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.  
Claim Rejections - 35 USC §101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.         The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 39, 55 is/are directed to “detecting a DL/UL data packet session transmitted to/from the first UE…and amending the TTL/lowering bandwidth of the data packets and cannot be transmitted further”.  These steps are similar to the concept identified as abstract by the court cases “collecting, analyzing it, and displaying (EPG).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites “a transceiver, a processor, a WTRU, a BS” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 39-41, 45-48, 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto (US#202/0176176) in view of Jin et al. (US#10,070,374).
Regarding claims 39, 55, the references disclose a novel system and apparatus for controlling a policy of the user and enforcement tethering policy in cellular network, according to the essential features of the claims.  Yamamoto (US#2021/0176176) discloses a method for operating a gateway configured to control data packets of a data packet session exchanged in a cellular network with a first user entity which is identified by the cellular network through subscription data by which the first user entity is linked to a subscriber; wherein a second entity is connected to the first user entity via a tethering mechanism, in which the second entity uses transmission capabilities of the first user entity to exchange data packets through the cellular network; each data packet comprising a lifetime indicator indicating a remaining lifetime of the corresponding data packet (see Fig. 1, para [0013]-[0016] - With the development of tethering technologies, an authentication scheme, and an access range of a communication network according to the authentication, with respect to the electronic device which receives the tethering), the method comprising: detecting a downlink data packet session transmitted to the first user entity (Fig. 1; para [0030]-[0031]: The tethering detection part 31 identifies a tethering traffic from each of the one or more other devices via the communication terminal 2a); and amending the lifetime indicator in at least some of the data packets of the detected downlink data packet session such that the data packets for which the lifetime indicator has been amended have reached the end of the lifetime and cannot be transmitted further when arriving at the first user entity (Figs. 1-3; para [0011]-[0013] & [0031]-[0032]: a traffic optimization part 33 utilizing TTL value variation in an IP packet header which the traffic can be estimated to the tethering traffic).
However, Yamamoto does not disclose expressly the lifetime indicator has been amended have reached the end of the lifetime and cannot transmitted further.  In the same field of endeavor, Jin et al. (US#10,070,374) teaches in Figs. 1-2 the flow charts illustrated method for identifying a network tethering behavior, in which modifying a time to live TTL value in the IP packet; and forwarding the IP packet including the modified TTL value to a gateway general packet radio service support node GGSN, so that the GGSN identifies a network tethering behavior of the to-be-networked device according to the modified TTL value (Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44: modify a TTL value in the IP packet,, and forward the IP packet including the modified TTL value to the GGSN, so that the GGSN identifies a network tethering behavior of the to-be-networked device according to the modified TTL value).
Regarding claim 40, the reference further teaches wherein the lifetime indicator of all data packets of the detected downlink data packet session are amended (Jin et al.: Col. 6, line 20 to Col. 7, line 44).
Regarding claim 41, the reference further teach wherein determining a transmission protocol used for transmitting the data packets of the data packet session; wherein the lifetime indicator is only amended when the determined transmission protocol corresponds to one of a predefined set of transmission protocols (Jin et al.: Col. 4, line 58 to Col. 5, line 9).
Regarding claim 45, the reference further teach wherein receiving a request message from a session control entity of the cellular network requesting to establish the data packet session; the request message comprising an instruction to amend the lifetime indicator of at least some of the data packets of the data packet session to be established (Jin et al.: Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44).
Regarding claim 46, the reference further teaches wherein informing a session control entity configured to control the data packet sessions of the first user entity about the gateway's capability to amend the lifetime indicator in the data packets (Jin et al.: Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44).
Regarding claim 47, the reference further teaches wherein the data packets are IP data packets and the lifetime indicator is a time to life (TTL) parameter (Jin et al.: Col. 6, line 20 to Col. 7, line 44).
Regarding claim 48, the reference further teaches wherein determining a data volume of the data packets exchanged via the first user entity for the subscriber; wherein the data packets for which the use of the tethering mechanism was detected are not taken into account when the data volume for the subscriber is determined (Yamamoto: Fig. 1; para [0030]-[0031]).
One skilled in the art would have recognized the need for effectively and efficiently controlling a policy of the user and enforcement tethering policy in cellular network, and would have applied Jin’s mobile terminal and a system for identifying a network tethering behavior into Yamamoto’s performing optimization and managing tethered data traffic flows through a network.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Jin’s method, node, mobile terminal, and system for identifying network tethering behavior into Yamamoto’s traffic optimization apparatus, communication system, traffic optimization method and program with the motivation being to provide a method and system for providing tethering policy for cellular networks.
Allowable Subject Matter
10.	Claims 42, 56 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 43-44 depend on the objected claim 42 above.

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein comprising detecting whether the second entity uses the tethering mechanism to transmit data packets through the cellular network by: detecting an uplink connection request from the first mobile entity to the cellular network; detecting a downlink acknowledgement message in response to the uplink connection request transmitted to the first user entity; and determining whether a further uplink acknowledgement message in response to the detected downlink acknowledgement message is received; wherein the use of the tethering mechanism by the second entity is detected when the further uplink acknowledgement message is not received within a defined time period after the detected downlink acknowledgement message, as specifically recited in the claims.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Tran et al. (US#8,943,554) is cited to show managing tethered data traffic over a hotspot network.
The Kotecha et al. (US#10,412,633) shows tagging and metering network traffic originating from tethered stations.
The Hassans (US#2017/0295600) shows tethering policy for network connectivity via a tethered connection.
The Huang et al. (US#2016/0295622) shows adaptive on demand tethering.
The Herzog (US#8,553,701) shows cost reduction of NAT connection state keep alive.
The Bolingbrok (US#2013/0273902) shows system and method for controlling wireless device use in an area.
The Sahuguet (US#8,949,439) shows resource conscious tethering.
The Kersch et al. (US#9,755,919) shows traffic analysis for HTTP user agent based device category mapping.
The Shaw (US#2013/0107783) shows intelligent hot spot and tethering.
The Kang et al. (US#10,511,967) shows method for establishing communication connection between electronic devices and electronic device therefor.
The Vishnubhatt et al. (US#9,276,936) shows tethering enforcement device controller and method thereof.
The Paczkowski et al. (US#9,485,241) shows secure communication data networks with tethered devices.
The Srivastav et al. (US#10,237183) shows detecting tethering in networks.
The Perez Martinez et al. (US#9,900,218) shows method, user terminal, and policy and charging network entity for classifying packets.
The Monteith et al. (US#2012/0310900) shows method and system for managing the lifetime of semantically identified data.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/25/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477